     Case 1:19-cv-00893 Document 16 Filed 01/27/21 Page 1 of 2 PageID #: 1517



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JOHNNY KEVIN HATFIELD,

        Plaintiff,

v.                                            CIVIL ACTION NO. 1:19-00893

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

        Defendant.


                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

April 27, 2020, in which he recommended that the court deny

plaintiff’s request for remand; grant defendant’s request to

affirm the Commissioner’s decision; affirm the final decision of

the Commissioner; and dismiss the case from the court’s docket.

In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days and three mailing days in

which to file objections to Magistrate Judge Aboulhosn’s

Proposed Findings and Recommendation.           The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party's right to a de novo review by this court.
  Case 1:19-cv-00893 Document 16 Filed 01/27/21 Page 2 of 2 PageID #: 1518



Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).                 Neither

party filed any objections to the PF&R within the required time

period.    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Aboulhosn as follows:

     1. Plaintiff’s request for remand is DENIED;

     2. Defendant’s request to affirm the Commissioner’s

          Decision is GRANTED;

     3. The final decision of the Commissioner is AFFIRMED;

     4. This action is DISMISSED; and

     5. This Clerk is directed to remove this case from the

          court’s active docket.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 27th day of January, 2021.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
